Case 1:19-cv-01990-REB-SKC Document 15 Filed 04/17/20 USDC Colorado Page 1 of 13




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO
                                     Judge Robert E. Blackburn

 Civil Action No. 19-cv-01990-REB-SKC

 ANDREA DENNIS,

         Plaintiff,

 v.

 ALDOUS & ASSOCIATES, PLLC,

         Defendant.


                      ORDER GRANTING MOTION FOR DEFAULT JUDGMENT

 Blackburn, J.

         This matter is before me on the Notice of Plaintiff’s Motion for Default Judgment

 [#14]1 filed November 19, 2019.2 Attached to the notice [#14] is a Memorandum of Law in

 Support of Plaintiff’s Motion for Default Judgment Against Defendant Aldous &

 Associates, LLC [#14-1]. No response was filed. Having considered carefully the motion,

 the memorandum, the record, and the apposite law, I find and conclude that the motion

 should be granted in part and denied in part. Thus, I enter the following findings of fact,

 conclusions of law, and orders.

                                           I. FINDINGS OF FACT

         1. In the complaint [#1], the plaintiff, Andrea Dennis, seeks judgment for statutory

 damages and actual damages against the defendant, Aldous & Associates, PLLC (Aldous).


           1
               “[#14]” is an example of the convention I use to identify the docket number assigned to a
   specific paper by the court’s case management and electronic case filing system (CM/ECF). I use this
   convention throughout this order.

           2
               Although styled as a “notice,” I view and treat this paper as a motion.
Case 1:19-cv-01990-REB-SKC Document 15 Filed 04/17/20 USDC Colorado Page 2 of 13




        2. The plaintiff alleges Aldous violated the Fair Debt Collection Practices Act, 15

 U.S.C. §§ 1692 - 1692p, when the Aldous contacted the plaintiff by telephone on two

 occasions on April 19, 2019.

        3. The plaintiff alleges Aldous attempted to collect a debt owed by the plaintiff.

        4. According to the allegations in the complaint [#1], on or around April 19, 2019, at

 about 10 a.m., Aldous called Ms. Dennis in an attempt to collect the debt. Ms. Dennis

 informed Aldous that she was at work and requested a call back after 4:00 p.m. About an

 hour later, around 11:00 a.m., Aldous called Ms. Dennis again in an attempt to collect the

 debt. Complaint [#1], ¶¶ 11 - 12.

        5. Ms. Dennis alleges the actions of Aldous caused her “a significant amount of

 frustration, confusion and anxiety.” Id., ¶ 13. She alleges that as “a direct consequence of

 the . . . acts practices and conduct” of Aldous, the plaintiff “suffered and continues to suffer

 from humiliation, anger, anxiety, emotional distress, fear, frustration and embarrassment.”

 Id., ¶ 15. In the complaint [#1], Ms. Dennis does not allege any additional facts to support

 these allegations.

        6. On July 18, 2019, Ms. Dennis effected service of process on Aldous by serving

 the summons and complaint on Aldous via its registered agent, as shown in the Return of

 Service [#5] filed with the court.

        7. Under Federal Rule of Civil Procedure 12(a)(1)(A), Aldous had 21 days from July

 18, 2019, to file an answer or otherwise respond to the complaint.

        8. To date, Aldous has failed to answer, respond, or appear.

        9. On September 19, 2019, the clerk entered default [#13] against Aldous.

        10. Aldous is a Utah business entity operating as a collection agency. Aldous is (a)



                                                2
Case 1:19-cv-01990-REB-SKC Document 15 Filed 04/17/20 USDC Colorado Page 3 of 13




 not a minor, (b) not incompetent, and (c) not presently in the military service within the

 purview of the Servicemembers Civil Relief Act, 50 App. U.S.C. § 521, Protection of

 Servicemembers Against Default Judgments.

                                 II. CONCLUSIONS OF LAW

        1. This court has jurisdiction under 28 U.S.C. § 1331 (federal question) and 15

 U.S.C. § 1692k(d) (FDCPA jurisdiction).

        2. Venue is proper in this court under 28 U.S.C. § 1391(b) because a substantial

 part of the conduct giving rise to the claims of the plaintiff occurred in Colorado.

        3. After valid service of the summons and complaint on Aldous, Aldous failed to

 answer or otherwise respond to the complaint. Thus, Aldous has admitted the factual

 allegations of the complaint other than those relating to the amount of damages. Fed. R.

 Civ. P. 8(b)(6); see also Burlington Northern Railroad Co. v. Huddleston, 94 F.3d 1413,

 1415 (10th Cir. 1996). Once default is entered, “‘it remains for the court to consider whether

 the unchallenged facts constitute a legitimate cause of action, since a party in default does

 not admit mere conclusions of law.’” Bixler v. Foster, 596 F.3d 751, 762 (10th Cir. 2010)

 (quoting 10A Charles A. Wright, Arthur R. Miller & Mary K. Kane, Federal Practice and

 Procedure § 2688, at 63 (3d ed. 1998)). If the amount claimed is a liquidated sum or one

 capable of mathematical calculation, then a court may enter a default judgment without a

 hearing. See, e.g., Hunt v. Inter-Globe Energy, Inc., 770 F.2d 145, 148 (10th Cir. 1985).

        4. A single violation of any provision of the [FDCPA] is sufficient to establish civil

 liability under the FDCPA. Taylor v. Perrin, Landry, deLaunay & Durand, 103 F.3d 1232,

 1238 (5th Cir. 1997).

                                   A. 15 U.S.C. § 1692c(a)(1)



                                                3
Case 1:19-cv-01990-REB-SKC Document 15 Filed 04/17/20 USDC Colorado Page 4 of 13




       5. Ms. Dennis alleges Aldous violated 15 U.S.C. § 1692c(a)(1), part of the FDCPA.

 Complaint [#1], ¶ 17. This statutory provision provides:

       (a) Communication with the consumer generally

       Without the prior consent of the consumer given directly to the debt collector
       or the express permission of a court of competent jurisdiction, a debt collector
       may not communicate with a consumer in connection with the collection of
       any debt–

       (1) at any unusual time or place or a time or place known or which should be
       known to be inconvenient to the consumer. In the absence of knowledge of
       circumstances to the contrary, a debt collector shall assume that the
       convenient time for communicating with a consumer is after 8 o'clock
       antemeridian and before 9 o'clock postmeridian, local time at the consumer's
       location.

       6. Aldous did not violate § 1692c(a)(1) when it called the plaintiff on April 19, 2019,

 at about 10:00 a.m. Taking the factual allegations in the complaint [#1] as true, when the

 10:00 a.m. call was placed, Aldous did not know that the call was being made at a time or

 place known to be inconvenient to Ms. Dennis. Ms. Dennis does not allege Aldous had

 such knowledge when placing the 10:00 a.m. call. Under § 1692c(a)(1), the 10:00 a.m. call

 was placed at a time which Aldous was permitted to assume to be convenient for Ms.

 Dennis.

       7. During the 10:00 a.m. call, Ms. Dennis informed Aldous that she was at work and

 she requested a call back after 4:00 p.m. With that statement from Ms. Dennis, Aldous

 knew a call to Ms. Dennis prior to 4:00 p.m. would be a call made at a time or place known

 to be inconvenient to the consumer, Ms. Dennis, at least on April 19, 2019.

       8. When Aldous called Ms. Dennis about one hour later, at about 11:00 a.m.,

 Aldous placed a call to Ms. Dennis at a time or place known by Aldous to be inconvenient

 to the consumer, Ms. Dennis. When it called Ms. Dennis on April 19, 2019, at about 11:00

 a.m., Aldous violated § 1692c(a)(1).

                                               4
Case 1:19-cv-01990-REB-SKC Document 15 Filed 04/17/20 USDC Colorado Page 5 of 13




                                     B. 15 U.S.C. § 1692d

        9. Ms. Dennis alleges Aldous violated 15 U.S.C. § 1692d, part of the FDCPA.

 Complaint [#1], ¶ 18. That statutory provision provides:

        A debt collector may not engage in any conduct the natural consequence of
        which is to harass, oppress, or abuse any person in connection with the
        collection of a debt. Without limiting the general application of the foregoing,
        the following conduct is a violation of this section:

        (1) The use or threat of use of violence or other criminal means to harm the
        physical person, reputation, or property of any person.

        (2) The use of obscene or profane language or language the natural
        consequence of which is to abuse the hearer or reader.

        (3) The publication of a list of consumers who allegedly refuse to pay debts,
        except to a consumer reporting agency or to persons meeting the
        requirements of section 1681a(f) or 1681b(3) of this title.

        (4) The advertisement for sale of any debt to coerce payment of the debt.

        (5) Causing a telephone to ring or engaging any person in telephone
        conversation repeatedly or continuously with intent to annoy, abuse, or
        harass any person at the called number.

        (6) Except as provided in section 1692b of this title, the placement of
        telephone calls without meaningful disclosure of the caller's identity.

        10. Aldous placed two calls to the plaintiff on April 19, 2019, about one hour apart.

 The second call, the 11:00 a.m. call, was placed by Aldous after it learned it was

 inconvenient for the plaintiff to be called before 4:00 p.m., at least on April 19, 2019.

 Considered individually or together, these two calls do not constitute conduct the natural

 consequence of which is to harass, oppress, or abuse any person.

        11. In her complaint [#1], the plaintiff alleges that Aldous “engaged in behavior the

 natural consequence of which was to harass, oppress, or abuse the Plaintiff in connection

 with the collection of a debt.” Complaint [#1], ¶ 18. In the context of a claim under

 § 1692d, the allegation in ¶ 18 of the complaint [#1] is a legal conclusion rather than a

                                                 5
Case 1:19-cv-01990-REB-SKC Document 15 Filed 04/17/20 USDC Colorado Page 6 of 13




 factual allegation. Via its default, Aldous did not admit this legal conclusion, and I am not

 bound to accept it.

        12. Section § 1692d provides a non-exclusive list of six actions which violate that

 section. Of those six actions, only § 1692d(5) describes a type of action which bears any

 similarity to the facts of this case. Section 1692d(5) prohibits placing telephone calls

 repeatedly or continuously with intent to annoy, abuse, or harass. The two calls made by

 Aldous to Ms. Dennis are repeated, but only at the lowest possible level of repetition – two

 calls. Nowhere does Ms. Dennis allege that Aldous made either of the two calls with the

 intent to annoy, abuse, or harass Ms. Dennis. In her motion [#14], Ms. Dennis cites no

 legal authority to support her contention that the facts alleged in her complaint [#1] support

 this claim.

        13. The factual allegations in the complaint [#1], taken as true, do not support a

 claim under § 1692d.

                                     C. 15 U.S.C. § 1692f

        14. Ms. Dennis alleges Aldous violated 15 U.S.C. § 1692f, part of the FDCPA,

 because Aldous “used unfair and unconscionable means to collect a debt.” Complaint [#1],

 ¶ 19. That statutory provision provides:

        A debt collector may not use unfair or unconscionable means to collect or
        attempt to collect any debt. Without limiting the general application of the
        foregoing, the following conduct is a violation of this section:

        (1) The collection of any amount (including any interest, fee, charge, or
        expense incidental to the principal obligation) unless such amount is
        expressly authorized by the agreement creating the debt or permitted by law.


        (2) The acceptance by a debt collector from any person of a check or other
        payment instrument postdated by more than five days unless such person is
        notified in writing of the debt collector's intent to deposit such check or
        instrument not more than ten nor less than three business days prior to such

                                                6
Case 1:19-cv-01990-REB-SKC Document 15 Filed 04/17/20 USDC Colorado Page 7 of 13




        deposit.

        (3) The solicitation by a debt collector of any postdated check or other
        postdated payment instrument for the purpose of threatening or instituting
        criminal prosecution.

        (4) Depositing or threatening to deposit any postdated check or other
        postdated payment instrument prior to the date on such check or instrument.

        (5) Causing charges to be made to any person for communications by
        concealment of the true purpose of the communication. Such charges
        include, but are not limited to, collect telephone calls and telegram fees.

        (6) Taking or threatening to take any nonjudicial action to effect dispossession
        or disablement of property if–

               (A) there is no present right to possession of the property claimed as
               collateral through an enforceable security interest;

               (B) there is no present intention to take possession of the property; or

               (C) the property is exempt by law from such dispossession or
               disablement.

        (7) Communicating with a consumer regarding a debt by post card.

        (8) Using any language or symbol, other than the debt collector's address, on
        any envelope when communicating with a consumer by use of the mails or by
        telegram, except that a debt collector may use his business name if such
        name does not indicate that he is in the debt collection business.

        15. In the context of a claim under § 1692f, the allegation in ¶ 19 of the complaint

 [#1] is a legal conclusion rather than a factual allegation. Even in default, Aldous did not

 admit this legal conclusion and I am not bound to accept it.

        16. Section § 1692f provides a non-exclusive list of eight actions which violate that

 section because they constitute unfair or unconscionable means. None of those eight

 actions bears any similarity to the facts of this case. In her motion [#14], Ms. Dennis cites

 no legal authority to support her contention that the facts alleged in her complaint [#1]

 support this claim.


                                                7
Case 1:19-cv-01990-REB-SKC Document 15 Filed 04/17/20 USDC Colorado Page 8 of 13




       17. The two calls made by Aldous to Ms. Dennis do not constitute the use of unfair

 or unconscionable means under § 1692f. The factual allegations in the complaint [#1],

 taken as true, do not support a claim under § 1692f.

                            D. One FDCPA Violation Established

       18. To summarize, Aldous violated § 1692c(a)(1) when it called the plaintiff on April

 19, 2019, at about 11:00 a.m. On this basis, Ms. Dennis is entitled to default judgment on

 her claim under § 1692c(a)(1) for making the second call.

       However, taken as true, the factual allegations in the complaint [#1] do not support a

 claim under § 1692c(a)(1) for making the first call or under § 1692d or § 1692f. Thus, Ms.

 Dennis is not entitled to default judgment on those claims.

                                         E. Damages

       19. Ms. Dennis contends she is entitled to actual damages and statutory damages

 under § 1692k(a). That statutory provision provides:

              (a) Amount of damages

              Except as otherwise provided by this section, any debt collector
              who fails to comply with any provision of this subchapter with
              respect to any person is liable to such person in an amount
              equal to the sum of–

              (1) any actual damage sustained by such person as a result of
              such failure;

              (2)(A) in the case of any action by an individual, such additional
              damages as the court may allow, but not exceeding $1,000; or

              (B) [class action provision omitted as not relevant]; and

              (3) in the case of any successful action to enforce the foregoing
              liability, the costs of the action, together with a reasonable
              attorney's fee as determined by the court. On a finding by the
              court that an action under this section was brought in bad faith
              and for the purpose of harassment, the court may award to the
              defendant attorney's fees reasonable in relation to the work

                                               8
Case 1:19-cv-01990-REB-SKC Document 15 Filed 04/17/20 USDC Colorado Page 9 of 13




              expended and costs.

       Subsection (b) of § 1692k provides a non-exclusive list of factors which the court

 must consider in determining the amount of liability for violation of the FDCPA:

              (b) Factors considered by court

              In determining the amount of liability in any action under
              subsection (a), the court shall consider, among other relevant
              factors--

              (1) in any individual action under subsection (a)(2)(A), the
              frequency and persistence of noncompliance by the debt
              collector, the nature of such noncompliance, and the extent to
              which such noncompliance was intentional; or

              (2) [class action provision omitted as not relevant].

       20. In the complaint [#1], Ms. Dennis alleges that as “a direct consequence of the

 Defendant’s acts, practices and conduct, the Plaintiff suffered and continues to suffer from

 humiliation, anger, anxiety, emotional distress, fear, frustration and embarrassment.”

 Complaint [#1], ¶ 15. Given the default of Aldous, it has admitted that Ms. Dennis suffered

 actual damages in these forms. However, Aldous has not admitted the amount of damages

 suffered by Ms. Dennis. Fed. R. Civ. P. 8(b)(6).

       21. Nothing in the factual allegations in the complaint [#1] provides a factual basis to

 determine the amount of actual damages suffered by Ms. Dennis. Even if there were such

 allegations in the complaint [#1], Ms. Dennis is not entitled to an award of damages unless

 she presents evidence to substantiate an award of a particular amount of damages. Fed.

 R. Civ. P. 8(b)(6). The unsworn and conclusory allegations in the complaint [#1] do not

 constitute a valid factual basis on which to award actual damages.

       22. Nothing in the motion for default judgment [#14] or the record otherwise

 provides evidentiary support for an award of any amount of actual damages.


                                               9
Case 1:19-cv-01990-REB-SKC Document 15 Filed 04/17/20 USDC Colorado Page 10 of 13




         23. The case law cited by Ms. Dennis to support an award of actual damages is not

  applicable, given the total absence of evidence of the amount of actual damages suffered

  by Ms. Dennis. Notice of Plaintiff’s Motion for Default Judgment [#14], Memorandum of

  Law in Support of Plaintiff’s Motion for Default Judgment Against Defendant Aldous &

  Associates, LLC [#14-1], pp. 6-7. Nelson v. Equifax Information Services, LLC, 522

  F.Supp.2d 1222, 1239 (C.D.Cal. 2007) concerned an award of damages by a jury which,

  obviously, heard evidence. In Panahiasl v. Gurney, the plaintiffs submitted declarations to

  support an award of actual damages as part of their motion for default judgment. 2007 WL

  738642, at *2 (N.D.Cal. 2007). In Robertson v. Horton Bros. Recovery, Inc., the

  plaintiffs presented testimony at a damages hearing to support an award of actual damages

  as part of their motion for default judgment. 2007 WL 2009703, at *2 (D.Del. 2007).

         24. Ms. Dennis claims she is entitled to an award of statutory damages under

  § 1692k(a)(2). That paragraph permits an award of statutory damages in an amount not

  exceeding 1,000 dollars.

         25. In determining whether a plaintiff is entitled to an award of statutory damages

  and, if so, the amount of the award, § 1692k(b) requires the court to consider “the

  frequency and persistence of noncompliance by the debt collector, the nature of such

  noncompliance, and the extent to which such noncompliance was intentional.”

         26. The “maximum statutory damages under 15 U.S.C. § 1692k(a)(2)(A) should be

  reserved for egregious violations of the FDCPA . . . .” Sterling v. American Credit &

  Collections, LLC, 2012 WL 3553757, at *4 (D. Colo. 2012) (Ebel, J.). Imposing maximum

  statutory damages for a minor violation does not calibrate the statutory damages to the

  nature of the violation.



                                               10
Case 1:19-cv-01990-REB-SKC Document 15 Filed 04/17/20 USDC Colorado Page 11 of 13




         27. In this case, Aldous violated the FDCPA with one call placed to Ms. Dennis, the

  11:00 a.m. call on April 19, 2019. The earlier 10:00 a.m. call made the same day did not

  violate the FDCPA. The noncompliance of Aldous was neither frequent nor persistent. Ms.

  Dennis does not specify or criticize the nature of the conversation in either call. So, there is

  no basis to determine the nature of the noncompliance. Similarly, there is no basis to

  conclude that the noncompliance of Aldous was intentional.3 In short, on the current

  record, I can conclude only that this case concerns a brief and otherwise minor violation of

  the FDCPA by Aldous.

         28. Given the relatively minor nature of the single FDCPA violation and the lack of

  evidence to show the nature or degree of any actual damages suffered by Ms. Dennis, I

  find and conclude an award of twenty percent of the maximum statutory damages – 200

  dollars – constitutes a reasonable measure of justice under § 1692k(a)(2).

                                              III. SUMMARY

         Aldous failed to answer or otherwise respond to the complaint [#1]. Default has

  been entered by the clerk. Thus, Aldous is deemed to have admitted the factual allegations

  in the complaint [#1], other than those relating to the amount of damages. Taking the

  factual allegations in the complaint as true, Ms. Dennis has established a single violation of

  the FDCPA under § 1692c(a)(1) for the 11:00 a.m. call made by Aldous to Ms. Dennis on

  April 19, 2019. For that single violation, Ms. Aldous should be awarded 200 dollars in

  statutory damages under § 1692k(a)(2). Nothing in the record supports an award of actual



           3
              16 U.S.C. § 1692k(c) provides an affirmative defense to debt collectors. “A debt collector may
   not be held liable in any action brought under this subchapter if the debt collector shows by a
   preponderance of evidence that the violation was not intentional and resulted from a bona fide error
   notwithstanding the maintenance of procedures reasonably adapted to avoid any such error.” This
   provision does not permit the court to assume, without evidence, that any violation was intentional.

                                                       11
Case 1:19-cv-01990-REB-SKC Document 15 Filed 04/17/20 USDC Colorado Page 12 of 13




  damages.

         Taken as true, the factual allegations in the complaint [#1] do not support a claim

  under § 1692c(a)(1) for making the first call at 10:00 a.m., or under § 1692d or § 1692f.

  Thus, Ms. Dennis is not entitled to default judgment on those claims.

                                           IV. ORDERS

         THEREFORE, IT IS ORDERED as follows:

         1. That the Notice of Plaintiff’s Motion for Default Judgment [#14] is granted in

  part and denied in part;

         2. That under Fed. R. Civ. P. 55, default judgment shall enter in favor of the plaintiff,

  Andrea Dennis, and against the defendant, Aldous & Associates, PLLC, on the claim of the

  plaintiff for violation of § 1692k(a)(2) based on the telephone call made by the defendant to

  the plaintiff on April 19, 2019, at approximately 11:00 a.m.;

         3. That under § 1692k(a)(2), the plaintiff is awarded statutory damages of 200

  dollars;

         4. That under § 1692k(a)(3), the plaintiff is entitled to reasonable attorney’s fees;

  provided further that the plaintiff shall a motion for attorney’s fees by April 30, 2020, which

  motion shall be circumstantiated in the manner required by D.C.COLO.LCivR 54.3;

         5. That the plaintiff is awarded her costs, to be taxed by the clerk in the time and

  manner prescribed by Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1; and

         6. That otherwise, the relief requested in the Notice of Plaintiff’s Motion for

  Default Judgment [#14] is denied.




                                                 12
Case 1:19-cv-01990-REB-SKC Document 15 Filed 04/17/20 USDC Colorado Page 13 of 13




       Dated April 17, 2020, at Denver, Colorado.

                                                    BY THE COURT:




                                            13
